Citation Nr: 9906984	
Decision Date: 03/16/99    Archive Date: 03/24/99

DOCKET NO.  94-32 638	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Whether there is new and material evidence to reopen 
claim for service connection for lung disease.

2.  Entitlement to service connection for an eye disorder.

3.  Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Don Hayden, Counsel


INTRODUCTION

The veteran served on active duty from February 1960 to April 
1962 and from October 1963 to February 1969.  

Entitlement to service connection for residuals of pneumonia 
was denied by a March 1977 rating decision.  The veteran was 
notified of that decision in April 1977 and did not submit a 
notice of disagreement within one year of the date of 
notification.

Entitlement to service connection for residuals of pneumonia 
was denied by an April 1986 rating decision.  The veteran 
appealed that decision.  In August 1988, the Board of 
Veterans' Appeals (Board) remanded the case for the RO to 
determine whether the veteran was seeking service connection 
for a pulmonary disorder or nonservice-connected disability 
pension.  In a letter received later in August 1988, the 
veteran stated that he was seeking a nonservice-connected 
disability pension.  In March 1990, the Board denied a 
permanent and total disability rating for nonservice-
connected disability pension; in accordance with the 
veteran's letter, the Board did not address the issue of 
service connection for a pulmonary disorder.  

A June 1994 rating decision by the Department of Veterans 
Affairs (VA) Regional Office in Huntington, West Virginia 
(RO) denied service connection for a lung disorder, a skin 
disorder and a nervous condition claimed as a result of 
herbicide exposure.  

An October 1994 rating decision denied service connection for 
a psychiatric disorder, to include post-traumatic stress 
disorder, bilateral hearing loss, bilateral eye disorder, 
arthritis of the lumbar spine and lung disease.  This matter 
has come before the Board on appeal from the October 1994 
rating decision.  In January 1997, the Board denied service 
connection for arthritis of the lumbar spine and a 
psychiatric disorder and remanded the issues listed on the 
title page for further development.  The requested 
development having been completed, the case has been returned 
to the Board.  

In the remand, the Board characterized the issue regarding 
service connection for lung disease as whether there was new 
and material evidence to reopen the claim for service 
connection.  In a March 1998 rating decision and supplemental 
statement of the case, the RO characterized the issue as 
service connection for lung disease.  However, there was no 
finding that there was new and material evidence or that the 
claim had been reopened.  Accordingly, the Board must 
determine whether there is new and material evidence to 
reopen the claim before proceeding further.  

In its January 1997 decision, the Board also referred the 
issue of entitlement to service connection for tinnitus to 
the RO for initial consideration.  It does not appear that 
the RO has taken any action with regard to that issue.  
Accordingly, it is again referred for any appropriate action.  

Based on a March 1998 letter, it appears that the veteran may 
be raising the issue of service connection for a 
genitourinary disorder.  That matter is referred to the RO 
for any appropriate action.  


FINDINGS OF FACT

1.  The April 1986 rating decision denying service connection 
for residuals of pneumonia was not appealed within one year 
from the date the veteran was notified of it.  

2.  Evidence received subsequent to that decision includes a 
diagnosis of pulmonary fibrosis and a medical opinion that 
the veteran's current lung disorder might have resulted from 
chemical exposure in service.  

3.  There is no competent evidence that defective vision is 
the result of a disease or injury in service.  

4.  There is no competent evidence that hearing loss was 
present in service or is a result of a disease or injury in 
service.  


CONCLUSIONS OF LAW

1.  The April 1986 rating decision is final.  38 U.S.C. 
§ 4005 (1984) (now 38 U.S.C.A. § 7105 (West 1991).  

2.  Evidence received subsequent to that decision, with 
regard to lung disease, is new and material. 38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. § 3.156 (1998).  

3.  The claim for service-connection for an eye disorder is 
not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  

4.  The claim for service-connection for hearing loss is not 
well grounded.  38 U.S.C.A. § 5107(a).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

A February 1960 induction examination found the veteran's 
eyes, ears and lungs to be normal.  Distant visual acuity was 
20/20, uncorrected, in each eye.  Hearing, using whispered 
voice testing, was 15/15 in each ear.  

In December 1961, the veteran was discovered to have 
pneumonia in the right lower lobe.  He was hospitalized.  On 
admission, it was recorded that intermittent right lower 
chest pain of a steady, nonpleuritic nature, had begun about 
four days prior to admission.  His course in the hospital was 
one of gradual improvement.  At the time of discharge from 
the hospital, he was afebrile and he was returned to duty in 
early January 1962.  A February 1962 separation examination 
found his eyes, ears and lungs to be normal.  Uncorrected 
distant visual acuity was 20/20 in each eye and hearing, 
apparently using both whispered and spoken voice testing, was 
15/15 in each ear.  

An October 1963 enlistment examination found the veteran's 
eyes, ears and lungs to be normal.  Uncorrected distant 
visual acuity was 20/25 in the right eye and 20/40 in the 
left eye, correctable to 20/20 in each.  An audiogram found 
pure tone air conduction thresholds, in decibels (converted 
from ASA to ISO standards) to be:




HERTZ


500
1000
2000
4000
RIGHT
15
30
60
55
LEFT
10
10
25
50

An eye examination reportedly in January 1963, (it appears 
the date should have been January 1964 since the veteran was 
not in service in January 1963) found uncorrected distant 
visual acuity to be 20/60 in each eye with correction to 
20/25 in the right eye and 20/20 in the left eye.  The 
diagnoses were compound myopic astigmatism of both eyes and 
amblyopia of the right eye.  It was determined that the 
disorders had existed prior to service.  

In April 1964, the veteran splashed paint thinner in both 
eyes.  The eyes were washed out with water.  On examination, 
there was bilateral chemical conjunctivitis.  





An April 1964 audiogram found pure tone air conduction 
thresholds, in decibels, (converted from ASA to ISO 
standards) to be:




HERTZ


500
1000
2000
4000
RIGHT
10
0
20
5
LEFT
5
0
0
-5

In November 1964 the veteran was hospitalized for chemical 
conjunctivitis after being splashed by paint thinner earlier 
that day.  Examination the next day showed that the 
conjunctivitis appeared to be resolving and that there was 
minimal injection of the left eye.  

In November 1965, the veteran was seen for complaints of dull 
pain in the right side of his chest which did not increase 
with breathing or coughing.  On examination, the lungs were 
clear.  He was seen a few days later, in December 1965, 
complaining that the pain persisted.  Examination found the 
lungs to be clear to auscultation and percussion and a chest 
X-ray was interpreted as being within normal limits.  In 
January 1966, he complained of bilateral pleuritic-like chest 
pain for three days.  His chest was clear on examination and 
a chest X-ray was within normal limits.  

An October 1968 examination found the veteran's ears, eyes 
and lungs to be normal.  An audiogram performed in connection 
with that examination found pure tone air conduction 
thresholds, in decibels (converted from ASA to ISO standards) 
to be:




HERTZ


500
1000
2000
4000
RIGHT
25
20
20
15
LEFT
25
20
20
15

There is an undated report of a separation examination which 
appears to have been conducted in December 1968.  Laboratory 
findings are date stamped in December 1968 and the 
examination was conducted at Fort Knox, Kentucky; 
administrative records show that the veteran had been 
assigned there since May 1968.  Also, a medical history, 
apparently prepared in connection with that examination, was 
dated in December 1968.  That examination found the veteran's 
ears, eyes and lungs to be normal and a chest X-ray was 
negative for any abnormalities.  Uncorrected distant visual 
acuity was 20/40 in each eye; corrected distant visual acuity 
was not reported.  An audiometry study made in connection 
with that examination found pure tone air conduction 
thresholds, in decibels, (converted from ASA to ISO 
standards) to be:




HERTZ


500
1000
2000
4000
RIGHT
20
15
15
10
LEFT
20
15
15
10

In October 1980, the veteran was seen at a VA outpatient 
facility complaining that his lungs had been hurting for two 
weeks.  On examination, there was increased antero-posterior 
chest diameter and scattered sounds in the right lung base 
and right precordium.  The diagnosis was chronic bronchitis.  
In October 1985, he reported that he had chest congestion, a 
sore throat and a black spot on his tongue.  His chest was 
clear, his throat was inflamed and there was a large, dark 
area on his tongue, black coating.  The diagnosis was 
bronchitis.  In March 1986, he was seen at a VA facility 
complaining of discomfort in his chest.  He said he had 
difficulty swallowing and had lower sternal and bilateral 
chest pain which was not related to exertion or breathing.  
There was no palpable mass in the neck.  The examiner noted 
that an upper gastrointestinal series had shown esophageal 
contraction.  The assessment was rule out esophageal 
lesion/mass and diverticulum.  

In April 1986, the veteran complained of his chest hurting 
all the time.  The pertinent diagnostic impression was 
shortness of breath-no obvious cause.  A VA chest X-ray made 
in April 1986 showed that the veteran's chest had poor 
inspiratory depth but, otherwise, the lungs and pleura were 
reported to look clear.  It was noted that, when compared to 
a study which had been made in October 1981, the only notable 
change was much poorer inspiratory depth.  An X-ray of the 
veteran's chest made in May 1986 was interpreted as being 
within normal limits.  

During a June 1986 examination, B. A. Guberman, M.D., 
recorded that the veteran's complaints were of a three year 
history of shortness of breath, chest pain and arthritis.  On 
examination, the chest was clear with no wheezes, rales or 
rhonchi.  The pertinent diagnostic impression was shortness 
of breath, etiology undetermined.  

A cardiopulmonary stress test performed by M. Patel, M.D., in 
September 1986 was interpreted as showing exercise-induced 
hypoxemia, most likely due to interstitial lung disease with 
no evidence of limitation of ventilation.  It was noted that 
arterial blood gas testing at rest had shown mild hypoxemia 
and, with exercise, metabolic acidosis due to a lactic acid 
accumulation and severe hypoxemia.  There was also a note 
from Dr. Patel that the cause of the interstitial lung 
disease was not clear and an occupational lung disease could 
not be excluded.  A January 1987 cardiac stress test revealed 
severe dyspnea with exercise, no ischemia, and exercise 
induced hypoxemia; interstitial lung disease was considered 
the most likely possibility.  The January 1987 study was 
reported to be the same as a September 1983 study.  The 
foregoing cardiopulmonary stress test reports were associated 
with the report of a December 1987 VA examination.  

The veteran was seen in March 1987 at a VA outpatient 
facility complaining of chest pain for the prior six years.  
He had a history of chronic obstructive pulmonary disease and 
chronic bronchitis.  His lungs were clear without rales, 
rhonchi or dyspnea.  There was no chest wall tenderness.  The 
diagnostic assessment was depression.  

A cardiopulmonary stress test performed by Dr. Patel in 
August 1987 showed mild reduction of exercise performance due 
to exercise-induced hypoxemia.  It was reported that there 
had been no deterioration of pulmonary function since 
September 1986.  A chest X-ray was reported to show no acute 
infiltration or effusions, with essentially no change since 
November 1986.  A left lung biopsy performed in September 
1987 was determined to show usual interstitial pneumonitis, 
mild, focal of left lung.  

In September 1987, the veteran was hospitalized at the St. 
Francis Hospital because of shortness of breath and general 
weakness.  He was suspected of having interstitial lung 
disease.  He related that since coming home from Vietnam in 
the late 1960's, he had noted progressive exercise dyspnea.  
He denied hemoptysis or pneumonia.  On examination, he had 
clear breath sounds, without wheezing or crackles.  A lung 
biopsy found interstitial pneumonitis of the left lung.  The 
final diagnosis was pulmonary interstitial fibrosis.  The 
discharge summary reported suppressed breath sounds without 
rales or wheezing and that the pathology report indicated 
pulmonary interstitial fibrosis.

A December 1987 VA examination found the veteran's 
uncorrected distant visual acuity to be 20/70 in each eye; it 
was noted that he wore glasses but did not have them with 
him.  The anteroposterior diameter of the chest was increased 
symmetrically.  The lung sounds were distant and expiration 
was prolonged when compared to the inspiratory phase of 
respiration.  There was a nonproductive cough but no wheezes, 
rales or rhonchi.  There was no digital clubbing.  The 
pertinent diagnosis was history of interstitial pneumonitis.  

Another VA examination also in December 1987 found the 
veteran's external auditory canals to be patent and that 
there was light reflex in both tympanic membranes with no 
perforation or discharge.  In his eyes, the pupils were equal 
and reacted to light and accommodation and the extraocular 
movements were intact.  A funduscopic examination was 
negative and there was no ptosis.  The sclera was clear.  
Uncorrected distant visual acuity was 20/50 in the right eye 
and 20/100 in the left eye.  

A March 1988 VA examination found the veteran's eyes and ears 
to be normal and revealed normal vesicular breathing.  

In July 1988, Dr. Patel confirmed a diagnosis of interstitial 
lung disease.  

Pulmonary function testing performed by the VA in March 1989, 
was interpreted as showing normal spirometry and mildly 
decreased lung volumes, suggestive of an early restrictive 
defect.  

During a September 1990 psychological examination by A. 
Lumapas, M.D., the veteran reported that approximately seven 
years before he had to close his business, a body shop, 
because of medical reasons.  He said that he suffered from 
bronchitis and was unable to work around the paint and dust 
that were present in his auto body shop.

According to a June 1991 VA outpatient treatment note, an 
audiogram had suggested an asymmetrical hearing loss in the 
middle frequencies.  

A hearing evaluation at the Beltone Hearing Aid Center in 
July 1991 showed the following pure tone air conduction 
thresholds in decibels.  




HERTZ



500
1000
2000
3000
4000
RIGHT
45
55
75
75
75
LEFT
40
45
70
70
65

A VA audiometry examination in October 1991 revealed the 
following pure tone air conduction thresholds in decibels.  




HERTZ



500
1000
2000
3000
4000
RIGHT
35
50
85
80
80
LEFT
25
25
70
75
70

Speech reception thresholds were 40 decibels in the right ear 
and 25 decibels in the left ear.  The tests were interpreted 
as showing mild to severe sensorineural hearing loss with 
fair speech discrimination in the right ear and good speech 
discrimination in the left ear. 

In August 1992 the veteran was seen at the Huntington 
Internal Medicine Group complaining of "lung problems" for a 
long time and stating that he became severely short of breath 
while walking up a hill.  Examination found his lungs to be 
essentially clear throughout.  The diagnostic assessment was 
possible interstitial lung disease.  

A September 1992 chest X-ray showed somewhat prominent 
interstitial lung markings which were noted to be compatible 
with chronic interstitial pneumonitis or fibrosis.  The 
veteran also reported decreased hearing in his left ear for 
approximately 2 or 3 years.  He had a productive cough, 
especially when he was around dust.  He denied any wheezing, 
asthma or hemoptysis.  On examination the pupils were equal 
and reactive to light and accommodation.  Extraocular 
movements were intact and the fundi were benign.  His 
tympanic membranes and canals appeared clear.  The lungs were 
essentially clear to auscultation and percussion with no 
rales, rhonchi or wheezes.  The assessment was interstitial 
lung disease.  

At a May 1992 hearing for nonservice-connected disability 
pension, the veteran reported that he first began 
experiencing lung problems in 1982 and had not had any 
problems in service.  Transcript of May 1992 hearing (1992 
T.) at 3.  He said that since having been hospitalized in 
service, his lungs were bothered if he was outside when it 
was cold.  He said that in service mortars were fired close 
to him all the time.  Id. at 5.  He said that he had trouble 
hearing and his ears would become infected and drain.  Id. at 
5.  

The veteran was seen at a VA facility in January 1993 
complaining of increasing shortness of breath and a 
productive cough.  The lungs were clear.  The diagnostic 
impression was chronic obstructive pulmonary disease.  

During a September 1993 VA general medical examination, the 
veteran gave a history of progressive shortness of breath 
with cough and interstitial lung disease by history and a 
history of bilateral hearing loss and of presbyopia with 
decreasing sight over time.  His ears and eyes were within 
normal limits.  He had tubular, coarse breath sounds and 
scattered rhonchi.  There were no rales or wheezes.  
Pertinent diagnoses were interstitial lung disease, 
presbycusis and presbyopia.  A chest X-ray was reported to 
show an emphysematous contour to the chest and bibasalar 
interstitial changes which were chronic.  The veteran did not 
report for an audiometry examination.  

A September 1993 VA eye examination found uncorrected distant 
visual acuity of 20/50 in the right eye and 20/40 in the left 
eye correctable to 20/20 in each eye.  The veteran had 
reported that his vision was blurred, mostly while driving at 
night.  There was no diplopia or visual field deficit.  The 
diagnosis was compound myopic astigmatism with presbyopia.  

The veteran underwent spirometry testing by the VA in 
December 1993, which was reported to reflect no evidence of 
obstruction.  The lung volumes revealed a mild restrictive 
defect and diffusion capacity was severely decreased.  

At a hearing at the RO before a Board Member in June 1996, 
the veteran testified that during service he worked as a 
heavy equipment mechanic.  He also said that he had been 
exposed to mortar fire.  Hearing transcript (T.) at 7.  He 
said that after his hearing had been tested he was told by 
the VA that he had a hearing problem.  T. at 8.  He said that 
since service he had done auto body work and painting, and 
that while there was noise, it was not nearly as much as in 
service.  T. at 9.  He reported the incident of splashing 
cleaning solvent in his eyes during service.  T. at 11.  He 
also testified that during service he was exposed to fumes 
from welding and was around solvents without any protective 
apparatus, and had had problems with his lungs ever since 
having been hospitalized for pneumonia in service.  T. at 20-
22.  He attributed his lung disorders to service in Vietnam 
because he did not have problems breathing until he came back 
from Vietnam.  T. at 23.  He attributed to his hearing loss 
to noise exposure in service and his eye and his lung 
disorders to exposure to solvents.  T. at 25.  He said he 
"forged" furnaces in 1966 and reported having worked as an 
automobile mechanic between his two periods of active 
service.  T. at 29.  

At the hearing, the veteran submitted a report of a January 
1994 hospitalization.  The admission diagnosis was pneumonia; 
the discharge diagnosis was worsening idiopathic pulmonary 
fibrosis with pneumonia.  Initial consideration of that 
report by the RO was waived by the veteran.  

In a January 1997, the veteran was requested to authorize the 
release of medical records from Dr. Henson.  In a January 
1997 Report of Contact, it was reported that the veteran 
stated that Dr. Henson had died in 1978 and that his medical 
records were no longer available. 

An April 1997 VA audiometry examination revealed the 
following thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
50
80
75
75
LEFT
15
25
75
75
70

Speech recognition ability was 72 percent in the right ear 
and 80 percent in the left ear.  At the examination, the 
veteran reported the onset of hearing loss in service which 
he related to working as a mechanic on heavy equipment and 
that subsequent to service he worked in an auto body shop and 
as a mechanic on tractor-trailers until 1987.  

The examiner noted that the pattern of hearing loss was 
apparently consistent with the veteran's noise history but 
that the records indicated that hearing was within normal 
limits at the time of separation.  It was also noted that, 
other than the second enlistment examination in October 1963, 
all hearing tests results were within normal limits which 
suggested that the October 1963 data were invalid.  It was 
noted that this interpretation was supported by the March 
1964 data, five months later, that showed no evidence of 
hearing loss in either ear.  It was reported that because the 
separation test results were within normal limits, the 
current hearing loss must have resulted from the subsequent 
20 years of noise experienced in a body shop and as a 
tractor-trailer mechanic.  

During a May 1997 VA respiratory system examination, it was 
recorded that the veteran had been around welding and 
solvents and had had no breathing apparatus to prevent 
chemicals and/or welding fumes from entering his body.  He 
said he did not have respiratory problems while he was in 
Vietnam but he had been hospitalized in service for pneumonia 
and had had problems with his lungs ever since.  The veteran 
reported that his shortness of breath really began about 
1986.  He reported severe dyspnea on exertion with one flight 
of stairs dyspnea which was redeemed by rest.  The examiner 
noted that a January 1965 chest X-ray was interpreted as 
showing increased bronchial markings, consistent with 
bronchitis.  On examination the lungs were clear to 
auscultation bilaterally and there was marked clubbing of the 
extremities.  Pulmonary function testing was reported as 
showing normal spirometry with isolated reduction in residual 
volume which was felt might be related to the technique.  
Total lung capacity was 85.3 percent of predicted and vital 
capacity was 95 percent of predicted.  

The pertinent diagnoses were December 1996 chest X-ray study 
with evidence of interstitial fibrosis; exertional dyspnea 
since 1986 relieved by rest in patient with a family history 
of coronary artery disease of uncertain etiology.  The 
examiner said that pulmonary fibrosis might have been due to 
chemical exposure in service and/or occupationally since 
discharge.  It did not seem that there was any residual 
pulmonary disease isolated to the right lower lobe, where the 
pneumonic infiltrate was located in service. 

A July 1997 VA eye examination found uncorrected distant 
visual acuity of 20/60 in each eye correctable to 20/25 in 
each eye.  The diagnoses were asymmetric intraocular 
pressures, mixed astigmatism with presbyopia and suspected 
glaucoma.  

In March 1998, following an examination, the examiner said 
that the most likely reason for the veteran's decreased 
visual acuity in service, once he healed from the acute paint 
thinner accident, was refractive error, mainly astigmatism.  
There was no eye disease or residual of any eye injury 
documented at the time of the 1993 examination and there was 
no correlation with any findings in service.  The examiner 
said that it was unlikely that the 1993 diagnosis of compound 
myopic astigmatism and presbyopia was caused by eye disease.  
The examiner said there was no residuals of the April 1964 
bilateral chemical conjunctivitis found on examination.  

Criteria and Analysis

Once there is a final decision, new and material evidence is 
required to reopen the claim.  38 U.S.C.A. § 5108.  The Board 
must perform a two-step analysis when an appellant seeks to 
reopen a claim based on additional evidence.  First, the 
Board must determine whether the evidence is "new and 
material."  Second, if the Board determines that the claimant 
has produced new and material evidence, the claim is reopened 
and the Board must evaluate the merits of the veteran's claim 
in light of all of the evidence, both old and new.  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).  

The term "new and material evidence" means evidence which has 
not been previously submitted which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which, by 
itself or in connection with evidence previously assembled, 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156.  

The newly presented evidence need not be probative of all the 
elements required to award the claim as in this case dealing 
with claims for service connection.  Evans v. Brown, 
9 Vet. App. 273, 284 (1996), citing Caluza v. Brown, 
7 Vet. App. 498, 506 (1995), aff'd 78 F.3d 604 (Fed. Cir. 
1996) (table).  It is the specified basis for the final 
disallowance that must be considered in determining whether 
the newly submitted evidence is probative.  Such evidence 
must tend to prove the merits of the claim as to each 
essential element that was a specified basis for that last 
final disallowance of the claim.  Evans, 9 Vet. App. at 284.  

The term "service connection" connotes many factors but 
basically it means that a disease or injury, resulting in 
disability or death, was incurred coincident with service in 
the Armed Forces or if preexisting such service, was 
aggravated therein.  38 C.F.R. § 3.303(a) (1998).  



Lung Disease

An appeal was not perfected from the April 1986 rating 
decision within the applicable time limit.  Therefore that 
decision is final.  38 U.S.C.A. § 7105.  

At the time of the April 1986 rating decision, the pertinent 
evidence of record consisted of service medical records and 
VA outpatient treatment records, which showed an episode of 
pneumonia during service but did not show any residual 
disability or a lung disorder related to the episode of 
pneumonia during service.  

The pertinent evidence subsequent to the April 1986 rating 
decision consists of medical records beginning in October 
1980.  Those records show diagnoses of interstitial lung 
disease and pulmonary fibrosis.  There is also an opinion 
from a physician that the lung disorder might have been due 
to chemical exposure in service and/or post-service 
occupational exposure.  

This evidence has not been previously submitted and it bears 
directly and substantially upon the issue of whether the 
current lung disorder is the result of a disease or injury in 
service.  It is neither cumulative nor redundant.  The Board 
finds that it is so significant that it must be considered in 
order to fairly decide the issue of entitlement to service 
connection for a lung disorder.  Therefore, the Board finds 
that this evidence is new and material.  

During the pendency of the appeal, the United States Court of 
Appeals for the Federal Circuit invalidated the previous 
criteria for determining whether evidence is new and 
material.  Hodge v. West, 155 F.3d 1356 (Fed Cir 1998).  In 
view of the Board's finding, the veteran has not been 
prejudiced by the Board's decision using the revised 
criteria.  

Hearing Loss

The threshold question is whether the claim for service 
connection is well grounded.  38 U.S.C.A. § 5107(a).  A well-
grounded claim is a plausible claim, one 
which is meritorious on its own or capable of substantiation.  
In general, a well-grounded claim for service connection 
requires medical evidence of a current disability, competent 
evidence of a disease or injury in service and medical 
evidence of a nexus between the current disability and the 
disease or injury in service.  Caluza v. Brown, 7 Vet. App. 
498 (1995).  "[I]n the absence of competent medical evidence 
of a current disability and a causal link to service or 
evidence of chronicity or continuity of symptomatology, a 
claim is not well grounded."  Chelte v. Brown, 10 Vet. App. 
268, 271 (1997).  

The veteran relates hearing loss to acoustic trauma from 
operating heavy equipment in service.  He says that he has 
never been exposed to loud noises since service.  Because the 
determinative issue of a nexus between the current hearing 
loss and the reported acoustic trauma in service, involves 
medical causation or diagnosis, competent medical evidence is 
required for a plausible claim.  Grottveit v. Brown, 
5 Vet.App. 91, 93 (1993).  

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, and 4000 Hertz is 40 decibels or greater, when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000 or 4000 Hertz are 26 decibels or 
greater or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (1998).  
Hearing is within normal limits when pure tone air conduction 
thresholds are 20 decibels or less.  Hensley v. Brown, 5 Vet. 
App. 155 (1993).  

There is competent evidence of a current disabling hearing 
loss, and the veteran is competent to testify that he was 
exposed to noise during service.  However, a well-grounded 
claim for service connection also requires medical evidence 
of a nexus between the current disability and service.  See 
Caluza, 7 Vet. App. 498.  

In the April 1997 VA examination report, it was noted that 
all service department hearing test results were within 
normal limits, except for the October 1963 examination.  The 
VA examiner opined that the data obtained on that test were 
invalid, because an examination a few months later found no 
evidence of hearing loss in either ear.  However, even if the 
October 1963 results were valid, that test would not 
establish defective hearing in service, since the subsequent 
in-service hearing test results did not show hearing 
disability and the separation examination showed entirely 
normal hearing.  

The veteran has testified that he had post-service noise 
exposure, although he reports that the noise level was less 
than when he was in service.  The April 1997 VA examiner 
concluded, based on the evidence, that the hearing loss 
"must have" resulted from the post-service noise exposure.  
Whatever the cause of the veteran's hearing loss, he has not 
submitted any competent evidence that the hearing loss is 
related to noise exposure during service and he is not shown 
to be qualified to express an opinion as to the etiology of 
the hearing loss.  Accordingly, the Board finds that the 
claim for service-connection hearing loss is not well 
grounded.

Eye Disorder

The veteran claims to have a current eye disability related 
to exposure to toxic chemicals (cleaning fluid) during 
service.  

With chronic disease shown, as such, in service, or within 
the presumptive period, so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings, or a diagnosis including the word 
"chronic."  When a condition noted during service is not, in 
fact, shown to be chronic, or where the diagnosis of 
chronicity may be legitimately questioned, a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (1997).   

The service medical records show that the veteran was treated 
for chemical conjunctivitis in April and November 1964.  The 
November 1994 episode of chemical conjunctivitis occurred 
after the veteran was splashed by paint thinner earlier that 
day.  The next day, it was noted that the chemical 
conjunctivitis appeared to be resolving and there was minimal 
injection of the left eye.  The service medical records do 
not show any further complaints of or treatment for chemical 
conjunctivitis.  Subsequent examinations during service, in 
October and December 1968, found his eyes to be normal as did 
examinations by the VA in March 1988 and September 1993.  

In March 1998, following a VA examination, the examiner said 
that there were no residuals of the April 1964 bilateral 
chemical conjunctivitis found on examination.  Although the 
examiner did not mention the November 1964 episode of 
conjunctivitis, it seems clear that he meant there were no 
residuals of any episode of chemical conjunctivitis in 
service.  Accordingly, the Board concludes that there is no 
competent evidence that the veteran currently has chronic 
conjunctivitis related to service. 

The veteran's current eye disorders, based on diagnoses 
following a July 1997 VA eye examination, are asymmetric 
intraocular pressures, mixed astigmatism with presbyopia, and 
suspected glaucoma.  There is no competent evidence linking 
glaucoma, if the veteran in fact has it, to service including 
the documented eye injuries.  

Service connection may be granted for a pre-service 
disability that was aggravated by service.  A preexisting 
injury will be considered to have been aggravated by service 
where there is an increase in disability during such service 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disorder.  
38 C.F.R. § 3.306(a) (1998).  Clear and unmistakable evidence 
(obvious or manifest) is required to rebut the presumption of 
aggravation where the pre-service disability underwent an 
increase in severity during service.  Aggravation may not be 
conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during and subsequent to service.  38 C.F.R. 
§ 3.306(b).  

The service medical records show normal (20/20) uncorrected 
distant visual acuity in each eye during the veteran's first 
period of service.  When the veteran was examined for the 
second period of service, uncorrected distant visual acuity 
was 20/25 in the right eye and 20/40 in the left eye, 
correctable to 20/20 in each.  Therefore, uncorrected visual 
acuity impairment was noted at entrance into the second 
period of service.  In January 1964, uncorrected distant 
visual acuity was 20/60 in each eye with correction to 20/25 
in the right eye and 20/20 in the left eye, and compound 
myopic astigmatism of both eyes and amblyopia of the right 
eye were diagnosed.  In a separation examination, which 
appears to have been conducted in December 1968, the 
veteran's uncorrected distant visual acuity was 20/40 in each 
eye with corrected distant visual acuity not being reported.  
Although uncorrected visual acuity in the left eye was less 
in January 1964 than it had been at entry, by the time of 
separation from service in 1968 it was the same as it had 
been at entry, 20/40.  It cannot be determined from the 
record whether there had been a deterioration in corrected 
visual acuity in the left eye.  However, there is no 
competent evidence of increasing impairment of visual acuity 
in the left eye.  Accordingly, the Board finds that the 
presumption of aggravation does not apply to visual acuity in 
the left eye.  

In the right eye, uncorrected visual acuity was 20/25 at 
entry and 20/40 at separation; however, it cannot be 
determined from the record whether there had been a 
deterioration in corrected visual acuity in the right eye.  
Nevertheless, the March 1998 examiner stated that the most 
likely reason for the veteran's decreased visual acuity in 
service, once he healed from the acute paint thinner 
accident, was refractive error, mainly astigmatism, and that 
it was unlikely that the compound myopic astigmatism and 
presbyopia diagnosed in 1993 was caused by eye disease.  
Refractive error of the eye, as such, is not a disease or 
injury within the meaning of applicable legislation.  
38 C.F.R. § 3.303(c) (1998).  

The only competent evidence regarding any relationship 
between the veteran's decreased visual acuity and service is 
the negative opinion of the March 1998 VA examiner.  There is 
nothing in the record to show that the veteran is qualified 
to express an opinion regarding medical causation or 
diagnosis and he has not submitted any competent evidence of 
a nexus between the current eye disorders and the chemical 
conjunctivitis or any other event of service.  Accordingly, 
the Board finds that the claim for service-connection for an 
eye disorder is not well grounded.  
The veteran has not identified any additional, available, 
evidence which, if true, would make the claims for service 
connection for eye disorder and for bilateral hearing loss 
plausible.  Beausoleil v. Brown, 8 Vet. App. 459 (1996).


ORDER

There being new and material evidence, the application to 
reopen claim for service connection for lung disease is 
granted.  

Entitlement to service connection for an eye disorder and for 
bilateral hearing loss is denied.  

REMAND

Once a claim is reopened with new and material evidence, 
there must be a determination as to whether it is well 
grounded. The Board finds that the VA opinion obtained from 
the May 1997 VA examiner is sufficient to well ground the 
claim.  Therefore, the veteran's claim must now be considered 
on the basis of all evidence of record, both old and new.  
Manio v. Derwinski, 1 Vet. App. 140 (1991). Moreover, as the 
claim is well grounded, VA has a duty to assist in developing 
all facts pertinent to the claim.  38 U.S.C.A. § 5107(a). 

Accordingly, this case is REMANDED to the RO for the 
following:

1.  The RO should develop the evidence in 
respect to the veteran's claim of in-
service exposure to toxic substances.  
The RO should obtain any relevant service 
personnel records for all periods of 
service, including any occupational 
exposure records that may be available.  
Additionally, the veteran should be asked 
to provide information as to the specific 
chemicals or other toxic substances to 
which he was exposed in service, his duty 
stations at the times of exposure, the 
periods of time over which he was 
exposed, and the methods of exposure 
(e.g., inhalation of fumes, body 
contact).   

2.  The veteran should be asked to 
identify or submit any additional 
medical evidence that would be pertinent 
to his claim of service connection for a 
lung disorder.  The RO should assist him 
in obtaining any evidence identified.

3.  Thereafter, the veteran should be 
examined by a board-certified specialist 
in lung diseases, if available.  The 
claims folder and a separate copy of 
this remand must be given to the 
examiner prior to the examination, the 
review of which should be acknowledged 
in the examination report.  The examiner 
should explore the veteran's in-service 
and post-service history of toxic 
substance exposure.  In that regard, the 
veteran was employed after service as an 
auto body worker in the mid-1970s and 
from 1976 to 1984 had his own body shop, 
reportedly having closed the business 
because he was unable to work around the 
paint and dust due to respiratory 
problems.  There is considerable medical 
evidence that the veteran has 
interstitial lung disease.  The examiner 
should diagnose all respiratory 
disorders present and express an opinion 
as to whether it is at least as likely 
as not that each identified disorder was 
caused by in-service toxic substance 
exposure.   For each respiratory 
disorder found, the examiner should 
express an opinion as to whether it is 
at least as likely as not that the 
condition resulted from exposure to 
chemicals during service.  If a 
conclusion can not be reached without 
resort to speculation, the examiner 
should so state.  The complete rationale 
for all opinions expressed by the 
examiner must be provided.  

4.  The RO should review the examination 
report to ensure full compliance with 
this remand, including the requested 
findings and opinions.  If the 
examination report does not conform to 
the instructions in this remand, it 
should be returned for corrective action.  
Stegall v. West, 11 Vet. App. 268 (1998).  

5.  After all development has been 
completed to the extent possible, the RO 
should readjudicate the claim of service 
connection for lung disease de novo.  If 
service connection for lung disease is 
not granted, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
afforded a suitable opportunity to 
respond.  Thereafter, the case should be 
returned to the Board, if in order.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	JANE E. SHARP
	Member, Board of Veterans' Appeals

- 23 -


